Journal Entries
1. Libel filed; proclamation; claim . Journal, infra, *p. ' fO
2. Bond filed; answer filed..... ^
3. Replication filed; rejoinder; evidence taken ^
4. Evidence concluded; case argued tN
5. Opinion, judgment and decree 9
Papers in File
Printed in Vol. 2 1. Libel ....
2. Answer and claim
3. Replication .
*494. Deposition of Luther Cooley Printed in Vol. 2
5. Testimony of Joseph Wilkinson, Ebenezer Green, William McDowell Scott, Ephraim Town, John Gentle, Isaac Bissell, John Dodemead, Ben Chittenden, Abraham Cook, John Watson and John Robinson .
6. Draft of opinion, judgment and decree..........